Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 5/3/2021 have been considered.  Claims 1-20 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 10, paragraphs 5-6 of the Remarks, filed 5/3/2021, with respect to the claims 1-3, 5, 9-12, 14, 18-19 have been fully considered and are persuasive in light of the amended base claims 1, 10, and 19 filed by applicant on 5/3/2021.  Therefore, the 35 U.S.C. 103 rejection of claims 1-3, 5, 9-12, 14, 18-19 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application relates to a method, comprising: 
“sending, by the computing system, a test push message over a communications network to each test device of a plurality of test devices that are located in different geolocations, wherein each test device is configured to (i) automatically generate a response message in response 
determining, by the computing system, if a response message is received from each test device of the plurality of test devices within a predefined response timeout period associated with the test device; and
determining, by the computing system, that the push notification test fails in response to determining that a response message is not received from at least one test device within the predefined response timeout period associated with the at least one test device” in combination with other recited elements in claim 1.

The present application also relates to an article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code is executable by one or more processors to implement a method comprising:
“sending, by the computing system, a test push message over a communications network to each test device of a plurality of test devices that are located in different geolocations, wherein each test device is configured to (i) automatically generate a response message in response to receiving the test push message and (ii) automatically make an application programming interface (API) call to a test message handler of an API gateway of the computing system to provide the response message to the computing system:

determining, by the computing system, that the push notification test fails in response to determining that a response message is not received from at least one test device within the predefined response timeout period associated with the at least one test device” in combination with other recited elements in claim 10.

The present application also relates to a server node, comprising:
“sending, by the computing system, a test push message over a communications network to each test device of a plurality of test devices that are located in different geolocations, wherein each test device is configured to (i) automatically generate a response message in response to receiving the test push message and (ii) automatically make an application programming interface (API) call to a test message handler of an API gateway of the computing system to provide the response message to the computing system:
determining, by the computing system, if a response message is received from each test device of the plurality of test devices within a predefined response timeout period associated with the test device; and
determining, by the computing system, that the push notification test fails in response to determining that a response message is not received from at least one test device within 

The closest prior art, Salomon et al. (US Publication 2013/0047034 Al), teaches a push service system to push notification service to different kinds of client devices and the push service system receives a feedback from the client devices in return.  The push service system further determines if a response has not been received in a specified timeout period and confirms that a push has failed if the system does not receive a response within that timeout period.
A second prior art, Ketonen (US Publication 2018/0338187 A1), teaches a system for providing test operations by transmitting a push notification to a plurality of client devices and collects synchronized test data from the client devices in response.
However, Salomon and Ketonen, when taken individually or in combination, fail to teach or make obvious the claimed features as recited in the aforementioned base claims, which renders the claims of the instant application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471